Title: To Thomas Jefferson from William Blount, 20 August 1790
From: Blount, William
To: Jefferson, Thomas



Sir
Washington August 20th 1790

On the 18th Instant I had the Honor to receive your letter of the 1st. with the Inclosures. On the 24th I leave this for the ceded Territory of the United States South of the River Ohio from whence I will embrace the first Opportunity of Writing you after I have fixed my Residence. I now suppose it will not be far distant from Judge Campbell’s. I am very happy to hear that friendly arrangements are like to take place with Colonel Mc.Gillivray and the Creek Chiefs, there will then be little or Nothing to apprehend from the other Tribes to the Southward. Would it not be best to direct lettres for me to the Care of the Governor of Virginia, he will have frequent Opportunities to forward them. I thank you for your Promise of a Copy of the Laws of the United States and shall be glad to receive it as early as conveniently may be. I have the Honor to be with great Respect Your most Obedient Humble Servant

Wm. Blount

